



Exhibit 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is dated as of August 5, 2019 by
and between American National Bankshares Inc., a Virginia corporation (the
“Company”), and Jeffrey W. Farrar.


WHEREAS, you are a key executive of the Company;


WHEREAS, the Company considers the availability of your services to be important
to the management and conduct of the Company’s business and the Board of
Directors of the Company has determined that an employment agreement should be
prepared and entered into in order to secure the continued availability of your
services; and


WHEREAS, you are willing to make your services available to the Company on the
terms and subject to the conditions set forth herein.


The parties, intending to be legally bound, agree as follows:


1.    Employment and Acceptance. You shall be employed as Executive Vice
President and Chief Operating Officer of the Company. You shall have the duties
and responsibilities that are commensurate with your positions and shall also
render such other services and duties as may be reasonably assigned you from
time to time by the Board of Directors of the Company, consistent with your
positions with the Company, including serving in a senior executive capacity
with any one or more of the Company’s Affiliates (as defined below). You hereby
accept and agree to such employment and agree to carry-out your duties and
responsibilities to the best of your ability in a competent, efficient and
businesslike manner. You further agree to comply with all the policies,
standards and codes of conduct of the Company now or hereafter adopted.


Unless the context otherwise requires, references in this Agreement to the
“Company” also shall mean and refer to American National Bank and Trust Company
(the “Bank”) and any other business entity that, directly or indirectly through
one or more intermediaries, is controlled by, or is under common control with
the Company (each, an “Affiliate”).


2.    Term. This Agreement is effective as of August 5, 2019 and will expire on
August 4, 2022 (the “Initial Three Year Term”); provided that on and after
August 5, 2021 (the second anniversary of this Agreement) the Initial Three Year
Term shall be automatically extended by one day on each day that passes while
you are employed pursuant to this Agreement (including any day after the end of
the Initial Three Year Term) so that there will always be one year remaining in
the term of this Agreement (the Initial Three Year Term and any extended term of
this Agreement is referred to as the “Employment Period”). In the event of the
termination of





--------------------------------------------------------------------------------





your employment for any reason after August 5, 2021 when the automatic one-day
extensions begin, the automatic one-day extensions shall cease as of your last
day of employment pursuant to this Agreement. At any time on or after August 5,
2021, the Company may give you written notice that the Employment Period will
not be extended on a daily basis (“Nonrenewal Notice”), in which case this
Agreement will terminate one year after the date of the Nonrenewal Notice, but
not before the completion of the Initial Three Year Term, or such later date as
may be specified in the Nonrenewal Notice. Notwithstanding anything in this
Agreement to the contrary, this Agreement will automatically terminate on (i)
January 1, 2021 in the event that you fail to relocate your primary residence to
the Danville, Virginia area, or such other location approved by the Company’s
Board of Directors, on or before December 31, 2020; provided, however, that such
relocation end date may be extended by the President and Chief Executive Officer
of the Company in his sole discretion in writing, and (ii) the first day of the
month immediately following the month in which you turn seventy (70). The last
day of the Employment Period is sometimes referred to in this Agreement as the
“Expiration Date.”


3.    Compensation.


(a)    Base Salary. During the Employment Period, you shall receive for your
services an annual base salary (the “Base Salary”) in an amount to be determined
by the Company in accordance with the salary administration program of the
Company as it may from time to time be in effect. The Base Salary will be
reviewed annually and may be adjusted upward or downward in the sole discretion
of the Human Resources and Compensation Committee (the “Compensation Committee”)
or the Board of Directors of the Company. The initial Base Salary will be
$325,000. In no event will the Base Salary be less than $325,000 during the
Employment Period.


(b)    Short-Term and Long-Term Incentives. During the Employment Period, you
may participate in such short-term and/or long-term cash and/or equity incentive
plan(s) in such manner and subject to such terms and conditions as the
Compensation Committee or the Board of Directors of the Company, in its sole
discretion, may determine. An annual bonus, if any, will be paid within two and
a half months after the end of the applicable year. To be eligible to receive
any bonus, you must be employed by the Company on the date such bonus is paid,
unless you have retired in accordance with the Company’s retirement policy after
the date on which you were deemed to have earned any bonus under the applicable
bonus or incentive plan.


(c)    Restricted Stock Grant. Subject to the approval of the Compensation
Committee or the Board of Directors of the Company, the Company will make a
restricted stock grant to you covering shares of common stock of the Company
with a market value of $50,000 as of the date of grant. The restricted stock
grant will be presented for approval by the Compensation Committee or the Board
of Directors of the Company at the first regular meeting of the Compensation
Committee or the Board of Directors of the Company after the date hereof, and,
if approved, such grant shall be issued as soon as practicable thereafter. The
restricted stock grant will provide that the restricted shares will vest over a
three-year period, with one-third of the restricted shares vesting on each of
the first, second and third anniversaries of the grant date,


2



--------------------------------------------------------------------------------





provided you remain employed by the Company on such anniversary date. You will
be liable for the payment of any and all income tax attributable to the vesting
of such restricted stock grant.


(d)    Signing Bonus. You will receive a cash signing bonus of $50,000 within
thirty (30) days of the date hereof. Such cash signing bonus is, in part,
intended to reimburse you for expenses incurred in connection with the
relocation of your primary residence to the Danville, Virginia area, or such
other location approved by the Company’s Board of Directors. The entire amount
of the cash signing bonus will be subject to clawback by the Company if you
voluntarily terminate your employment without Good Reason (as defined below in
Section 5(f)) within one year after the date hereof.


4.    Benefits; Business Expenses.


(a)    Benefits. You will eligible to participate in any plans, programs, or
forms of compensation or benefits that the Company provides to the class of
employees that includes you, on a basis not less favorable than that provided to
such class of employees, including without limitation, group medical, disability
and life insurance, vacation and sick leave, and retirement. It is understood
that the Board of Directors of the Company may, in its sole discretion,
establish, modify or terminate such plans, programs or benefits.


(b)    Business Expenses. The Company will pay on your behalf (or promptly
reimburse you for) reasonable expenses incurred by you at the request of, or on
behalf of, the Company in the performance of your duties pursuant to this
Agreement and in accordance with the Company’s policies.


(c)    Paid Time-Off. You will be entitled to paid time-off based upon your
position and years of service, as established by the Company, to be taken at
such times and intervals as shall be determined by you with the approval of the
Company, which approval shall not be unreasonably withheld.


5.    Termination and Termination Benefits. The Employment Period and your
employment may be terminated by either the Company or you at any time or for any
reason. Upon termination of your employment during the Employment Period, you
shall be entitled to the compensation and benefits described in this Section 5
and shall have no further rights to any compensation or other benefits from the
Company or any of its Affiliates, provided that Section 6 shall govern the
compensation and other benefits payable to you in connection with the
termination of your employment following a Change in Control (as defined in
Section 6(b)) of the Company.


(a)    Termination as a Consequence of Death or Incapacity. If you die while
employed by the Company, in addition to all other benefits accruing upon your
death the Company will pay your beneficiary designated in writing (provided such
writing is executed and dated by you and delivered to the Company in a form
acceptable to the Company prior to your death) and surviving you or, if none,
your estate an amount equal to three (3) months of your Base Salary in effect at
your death. Such amount will be payable over the three (3) month period


3



--------------------------------------------------------------------------------





beginning the month following the month in which your death occurs in accordance
with the established payroll practices of the Company.


If the Company determines that the Incapacity (as defined below) of you has
occurred, it may terminate your employment and this Agreement upon thirty (30)
days’ written notice, provided that, within thirty (30) days after receipt of
such notice you shall not have returned to full-time performance of your
assigned duties. Incapacity shall mean either: (i) your failure to perform your
assigned duties and responsibilities with the Company on a full-time basis as a
result of mental or physical illness or injury as determined by a physician
selected by the Company for ninety (90) consecutive calendar days; or (ii)
incapacity or disability as defined in the long-term disability insurance policy
maintained by the Company for your benefit, whichever definition is more
favorable to you. You will not be entitled to any additional benefits under this
Agreement as a result of a termination due to your Incapacity.


(b)    Termination for Cause. Your employment may be terminated by the Company
for Cause (as defined below). If your employment is terminated by the Company
for Cause, you will be entitled to receive:


(i)    Any accrued but unpaid Base Salary which shall be paid on the payroll
date immediately following the date of termination in accordance with the
Company’s customary payroll procedures;


(ii)    Reimbursement for unreimbursed expenses properly incurred by you, which
shall be subject to and paid in accordance with the Company’s expense
reimbursement policy; and


(iii)    Such employee benefits (including equity compensation), if any, to
which you may be entitled under the Company’s employee benefit plans and
programs as of the date of termination (items (i) through (iii) are referred to
collectively as the “Accrued Amounts”).


(c)    Definition of Cause.    For purposes of this Agreement, Cause shall mean:


(i)    your willful failure to perform any of your material duties and
responsibilities required of your position (other than by reason of Incapacity),
or your willful failure to follow reasonable instructions or policies of the
Company, in either case after being advised in writing of such failure and being
given a reasonable opportunity and period (as determined by the Company) to
remedy such failure;


(ii)    your breach of fiduciary duties owed to the Company or an Affiliate;


(iii)    your conviction of or plea of guilty or no contest to a crime that
constitutes a felony under federal or state law or a crime that constitutes a
misdemeanor involving moral turpitude or any other crime with respect to which
imprisonment is a


4



--------------------------------------------------------------------------------





possible punishment, or your misappropriation or embezzlement of funds or
property of the Company or an Affiliate;


(iv)    your fraud or dishonesty with respect to the Company or its Affiliates;


(v)    the breach by you of a material term of this Agreement or violation in
any material respect of any code or standard of behavior generally applicable to
employees of the Company, in either case after being advised in writing of such
breach or violation and being given a reasonable opportunity and period (as
determined by the Company) to remedy such breach or violation; or


(vi)    the willful engaging by you in conduct that, if it became known by any
regulatory or governmental agency or the public, is reasonably likely to result
in material injury to the Company, monetarily or otherwise.


(d)    Termination by You Without Good Reason. You may terminate your employment
under this Agreement without Good Reason (as defined below) by written notice to
the Company effective thirty (30) days after receipt of such notice by the
Company or at any time upon mutual agreement in writing. If you terminate your
employment without Good Reason, you will be entitled to receive the Accrued
Amounts as provided in Section 5(b). It shall not constitute a breach of this
Agreement for the Company to suspend your duties and to place you on paid leave
during the notice period.


(e)    Termination by the Company Without Cause. Your employment may be
terminated by the Company without Cause at any time upon written notice to you,
which termination will be effective immediately or on such later date as
specified in the written notice. In the event your employment is terminated
without Cause, you shall receive the Accrued Amounts and, provided you sign a
release and waiver of claims in favor of the Company and its Affiliates and
their respective officers and directors, in a form provided by the Company (the
“Release”), and it becomes effective within thirty (30) days of the date of
termination, you shall receive the following benefits:


(i)    Any earned but unpaid annual bonus with respect to any completed calendar
year immediately preceding the date of termination, which shall be paid on the
applicable payment date;


(ii)    The Company shall pay you a salary continuance benefit (the “Salary
Continuance Benefit”) in an amount equal to the product of (x) your Final
Monthly Compensation times (y) the number of months remaining between the date
of termination of your employment and the Expiration Date, including pro-rated
credit for any partial month. For purposes of this Agreement, Final Monthly
Compensation means the sum of your Base Salary in effect at the date of
termination of your employment and the annual bonus paid or payable to you for
the most recently completed year, divided by twelve (12). The Salary Continuance
Benefit will be paid to you in a lump sum cash


5



--------------------------------------------------------------------------------





payment not later than the 30th day following the effective date of the Release,
subject to compliance with Section 9(i) of this Agreement regarding the
requirements of Section 409A of the Internal Revenue Code of 1986 (the “Code”);


(iii)    The Company shall pay you a welfare continuance benefit (the “Welfare
Continuance Benefit”) in an amount equal to the product of (x) the number of
months remaining between the date of termination of your employment and the
Expiration Date, including pro-rated credit for any partial month, times (y) the
excess of the premium for continued health, dental and vision coverage for you
and your “qualified beneficiaries” (as defined in Section 4980B of the Code)
(the “COBRA Premium”) over the amount that you paid for such coverage
immediately before the termination of your employment. The Welfare Continuance
Benefit will be paid to you in a lump sum cash payment not later than the 30th
day following the effective date of the Release, subject to compliance with
Section 9(i) of this Agreement regarding the requirements of Section 409A of the
Code; and


(iv)    During the twelve (12) month period following the date of termination,
you shall provide the Company with at least ten (10) days written notice before
the starting date of any employment, identifying the prospective employer and
its affiliated companies and the job description, including a description of the
proposed geographic market area associated with the new position. You shall
notify in writing any new employer of the existence of the restrictive covenants
set forth in Section 7 of this Agreement.


(f)    Termination by You for Good Reason. You may voluntarily terminate your
employment under this Agreement at any time for Good Reason and be entitled to
receive the compensation and other benefits set forth in Section 5(e) relating
to a termination without Cause, provided you sign a Release and it becomes
effective within thirty (30) days of the date of termination and you comply with
the notice provisions of Section 5(e)(iv). You must provide written notice to
the Company of the existence of the event or condition constituting such Good
Reason within ninety (90) days of the initial occurrence of the event or
condition alleged to constitute Good Reason. Upon delivery of such notice by
you, the Company shall have a period of thirty (30) days during which it may
remedy in good faith the event or condition constituting Good Reason, and your
employment shall continue in effect during such time so long as the Company is
making diligent efforts to cure. In the event the Company shall remedy in good
faith the event or condition constituting Good Reason, then such notice of
termination shall be null and void, and the Company shall not be required to pay
the amount due to you under this Section 5(f).


For purposes of this Agreement, Good Reason shall mean:


(i)    the assignment to you, without your written consent, of duties materially
inconsistent with your position, authority, duties or responsibilities as
contemplated by Section 1 hereof;




6



--------------------------------------------------------------------------------





(ii)    any action taken by the Company that results in a substantial reduction
in your status, including a diminution in your position, authority, duties or
responsibilities;


(iii)    requiring you to maintain your primary office outside of the Market
Area (as defined below), unless the Company moves its principal executive
offices to the place to which you are required to move your primary office; or


(iv)    the failure of the Company to comply with the provisions of Section 3 or
a material breach by the Company of any other provision of this Agreement.


Notwithstanding the above, Good Reason shall not include any resignation by you
where Cause for your termination by the Company exists.


(g)    Resignation of All Other Positions. Effective upon the termination of
your employment for any reason, you shall be deemed to have resigned from all
positions that you hold as an officer or member of the Board of Directors (or a
committee thereof) of the Company or any of its Affiliates.


(h)    Regulatory Requirement. The Company shall not be required to make payment
of, or provide any benefit under, this Section 5 to the extent such payment or
benefit is prohibited by the regulations presently found at 12 C.F.R. Part 359,
as amended, or to the extent that any other governmental approval for the
payment or benefit that is required by law is not received.


6.    Change in Control Termination.


(a)    Change in Control Payments and Benefits. Notwithstanding any other
provision in this Agreement, if your employment is terminated by you for Good
Reason or by the Company on account of its failure to renew the Agreement in
accordance with Section 2 or without Cause (other than on account of your death
or Incapacity), in each case within twenty four (24) months following a Change
in Control, you shall be entitled to receive the following payments and
benefits, provided you sign a Release and it becomes effective within thirty
(30) days of the date of termination.


(i)    The sum of: (1) the Accrued Amounts; (2) the amount, if any, of any
earned but unpaid incentive or bonus compensation with respect to any completed
calendar year immediately preceding the date of termination; (3) the product of
the annual cash bonus paid or payable, including by reason of deferral, for the
most recently completed year and a fraction, the numerator of which is the
number of days in the current year through the date of termination and the
denominator of which is 365; and (4) any benefits or awards (including both the
cash and stock components) which pursuant to the terms of any plans, policies or
programs have been earned or become payable, but which have not been paid to
you. These amounts will be paid to you in a lump sum cash payment within ten
(10) days after the effective date of the Release (provided that any


7



--------------------------------------------------------------------------------





benefits or awards under item (4) above or any Accrued Amounts that, in either
case, constitute a deferral of compensation for purposes of Section 409A of the
Code will be paid in accordance with the terms of the applicable plan or
agreement);


(ii)    An amount equal to 2.0 times your Final Compensation. For purposes of
this Agreement, Final Compensation means the Base Salary in effect at the date
of termination, plus the highest annual cash bonus paid or payable for the two
(2) most recently completed years. This severance benefit will be paid to you in
a lump sum cash payment within thirty (30) days after the effective date of the
Release, subject to compliance with Section 9(i) of this Agreement regarding the
requirements of Section 409A of the Code; and


(iii)    An amount equal to the product of (x) the COBRA Premium times (y)
twenty-four (24) months. This severance benefit will be paid to you in a lump
sum cash payment within thirty (30) days after the effective date of the
Release, subject to compliance with Section 9(i) of this Agreement regarding the
requirements of Section 409A of the Code.


(b)    For purposes of this Agreement, Change in Control means the occurrence of
any of the following:


(i)    The acquisition by any Person (as defined below) of beneficial ownership
of 25% or more of the then outstanding shares of common stock of the Company,
provided that an acquisition directly from the Company (excluding an acquisition
by virtue of the exercise of a conversion privilege) shall not constitute a
Change in Control;


(ii)    individuals who constitute the Board of Directors of the Company on the
effective date of this Agreement (the “Incumbent Board”) cease to constitute a
majority of the Board of Directors, provided that any director whose nomination
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board will be considered a member of the Incumbent Board, but
excluding any such individual whose assumption of office is in connection with
an actual or threatened election contest relating to the election of directors
of the Company;


(iii)    Consummation by the Company of a reorganization, merger, share exchange
or consolidation (a “Reorganization”), provided that the consummation of a
Reorganization will not constitute a Change in Control if, upon consummation of
the Reorganization, each of the following conditions is satisfied:


(1)
more than 50% of the then outstanding shares of common stock of the corporation
resulting from the Reorganization is beneficially owned by all or substantially
all of the former shareholders of the Company in substantially the same
proportions as their ownership



8



--------------------------------------------------------------------------------





existed in the Company immediately prior to the Reorganization; and


(2)
at least a majority of the members of the board of directors of the corporation
resulting from the Reorganization were members of the Incumbent Board at the
time of the execution of the initial agreement providing for the Reorganization;
or



(iv)    the complete liquidation or dissolution of the Company, or the sale or
other disposition of all or substantially all of the assets of the Company.


(v)    For purposes of this Agreement, “Person” means any individual, entity or
group (within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934 (the “Exchange Act”), other than any employee benefit plan (or related
trust) sponsored or maintained by the Company or any affiliated company, and
“beneficial ownership” has the meaning given the term in Rule 13d-3 under the
Exchange Act.


(c)    Potential Limitation of Benefits Under Certain Circumstances.
Notwithstanding any other provision of this Agreement, in the event that:


(i)    the aggregate value of the payments and benefits to which you may be
entitled under this Agreement or any other agreement, plan, program or
arrangement in connection with a Change in Control that are deemed to be
“parachute payments,” as defined in Section 280G of the Code or any successor
thereof (the “Change in Control Termination Benefits”), would be deemed to
include an “excess parachute payment” under Section 280G of the Code;


(ii)    if such Change in Control Termination Benefits were reduced to an amount
(the “Non-Triggering Amount”), the value of which is one hundred dollars
($100.00) less than an amount equal to three (3) times your “base amount,” as
determined in accordance with Section 280G of the Code; and


(iii)    the Non-Triggering Amount as reduced by the product of the
Non-Triggering Amount and the highest marginal rate of any applicable state and
federal income taxes, would represent ninety-five percent (95%) or more of the
value of the Change in Control Termination Benefits (without such reduction) as
reduced by (x) the amount of tax required to be paid by you thereon pursuant to
Section 4999 of the Code and (y) the product of the Change in Control
Termination Benefits and the highest marginal rate of any applicable state and
federal income taxes,


then the total Change in Control Termination Benefits shall be reduced to the
Non-Triggering Amount. The allocation of the reduction in the Change in Control
Termination Benefits to the extent required hereby shall be determined by the
Company in its reasonable discretion and in a manner that is consistent with the
requirements of Section 409A of the Code until no amount or benefit payable to
you will be an “excess parachute payment” under Section 280G of the Code.


9



--------------------------------------------------------------------------------





All calculations and determinations under this Section 6(c) shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the “Tax Advisor”) whose determinations shall be conclusive and binding on the
Company and you for all purposes. The Tax Advisor may rely on reasonable, good
faith assumptions and approximations concerning the application of Section 280G
and Section 4999 of the Code. The Company shall bear all costs of the Tax
Advisor.


7.    Covenants.


(a)    Noncompetition. You agree that during the Employment Period and for a
one-year period following the expiration of this Agreement or, if sooner, the
termination of your employment for any reason during the Employment Period (the
“Noncompete Period”), and subject to the conditions set forth in Section 5(d)
relating to your voluntary termination of employment without Good Reason, you
will not directly or indirectly, as a principal, agent, employee, employer,
investor, co-partner or in any other individual or representative capacity
whatsoever, engage in a Competitive Business anywhere in the Market Area (as
such terms are defined below) in any capacity that includes any of the
significant duties and responsibilities held or significant activities engaged
in by you while employed with the Company or any of its Affiliates.
Notwithstanding the foregoing, you may purchase or otherwise acquire up to (but
not more than) 10% of any class of securities of any business enterprise (but
without otherwise participating in the activities of such enterprise) that
engages in a Competitive Business in the Market Area.


(b)    Nonsolicitation. You further agree that during the Employment Period and
for a one-year period following the expiration of this Agreement or, if sooner,
the termination of your employment for any reason during the Employment Period,
you will not directly or indirectly: (i) solicit, or assist any other person in
soliciting, any depositors or customers of the Company or its Affiliates to make
deposits in, borrow money from, or become customers of any other company
conducting a Competitive Business in the Market Area; (ii) induce any customers
of the Company or its Affiliates to terminate their relationship with the
Company or its Affiliates; or (iii) contact, solicit or assist in the
solicitation of any employee to terminate his or her employment with the Company
or any of its Affiliates.


(c)    Definitions. As used in this Agreement, the term “Competitive Business”
means the financial services business, which includes one or more of the
following businesses: depository accounts, consumer and commercial lending,
residential and commercial mortgage lending, and any other business in which the
Company or any of its Affiliates are engaged and in which you are significantly
engaged at the time of termination of your employment; the term “Market Area”
means the area within a fifteen (15) mile radius of any full-service banking
office established by the Bank at the time of termination of your employment;
and the term “Confidential Information” shall include, but not be limited to,
all financial and personnel data, computer software and all data base
technologies, capital plans, customer lists and requirements, market studies,
know-how, processes, trade secrets, and any other information concerning the
non-public business and affairs of the Company.




10



--------------------------------------------------------------------------------





(d)    Confidentiality. During the Employment Period and thereafter, and except
as required by any court, supervisory authority or administrative agency or as
may be otherwise required by applicable law, you shall not, without the written
consent of a person duly authorized by the Company, disclose to any person
(other than your personal attorney, or an employee of the Company or an
Affiliate, or a person to whom disclosure is reasonably necessary or appropriate
in connection with the performance by you of your duties as an employee of the
Company) or utilize in conducting a business any Confidential Information
obtained by you while in the employ of the Company, unless such information has
become a matter of public knowledge at the time of such disclosure.


(e)    Acknowledgment. The covenants contained in this Section 7 shall be
construed and interpreted in any proceeding to permit their enforcement to the
maximum extent permitted by law. You agree that the restrictions imposed herein
are necessary for the reasonable and proper protection of the Company and its
Affiliates, and that each and every one of the restrictions is reasonable in
respect to length of time, geographic area and scope of prohibited activities,
and that the restrictions are neither overly restrictive on your post-employment
activity nor overly burdensome for you to abide by. You covenant that you will
not make any contention contrary to any of the foregoing representations in the
future and agree that you will be estopped to deny or contradict the truth or
accuracy of these representations. If, however, the time, geographic and/or
scope of activity restrictions set forth in Section 7 are found by a court to
exceed the standards deemed enforceable, the court is empowered and directed to
modify the restriction(s) to the extent necessary to make them enforceable.
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
be construed to prohibit any activity that cannot reasonably be construed to
further in any meaningful way any actual or potential competition against the
Company or an Affiliate.


(f)    Enforcement. You acknowledge that damages at law would not be a
measurable or adequate remedy for breach of the covenants contained in this
Section 7 and, accordingly, you agree to submit to the equitable jurisdiction of
any court of competent jurisdiction in connection with any action to enjoin you
from violating any such covenants. If the Company is successful in whole or in
part in any legal or equitable action against you in connection with the
enforcement of the covenants included in this Section 7, the Company shall be
entitled to payment of all costs, including reasonable attorney’s fees, from
you. If, on the other hand, it is finally determined by a court of competent
jurisdiction that a breach or threatened breach did not occur under Section 7 of
this Agreement, the Company shall reimburse you for reasonable legal fees
incurred to defend the claim. In the event legal action is commenced with
respect to the provisions of this Section 7 and you have not strictly observed
the restrictions set forth in this Section 7, then the restricted periods
described in Paragraphs (a) and (b) shall begin to run anew from the date of any
Final Determination of such legal action. “Final Determination” shall mean the
expiration of time to file any possible appeal from a final judgment in such
legal action or, if an appeal be taken, the final determination of the final
appellate proceeding. All the provisions of this Section 7 will survive
termination and expiration of this Agreement.




11



--------------------------------------------------------------------------------





(g)    Change in Control. Notwithstanding anything to the contrary contained in
this Agreement, in the event of a Change in Control, the restrictions imposed by
paragraphs (a) and (b) of this Section 7 shall not apply to you after you cease
to be employed by the Company if you are not entitled to receive the severance
benefits described in Section 6(a).


8.    Dispute Resolution.


(a)    Except as provided in Section 8(c) below, any dispute or controversy
arising out of, relating to, or in connection with this Agreement, your
employment or the interpretation, validity, construction, performance, breach,
or termination of this Agreement, shall be settled by binding arbitration. The
party initiating arbitration may use the American Arbitration Association, JAMS,
the McCammon Group or other firms providing arbitrators for resolution of
disputes, or the parties may agree on the selection of a person to arbitrate the
matter who is not associated with an arbitration firm. The arbitration will be
conducted by a single arbitrator in Danville, Virginia. The arbitration should
be conducted in a manner that facilitates an efficient and cost effective means
of resolving the dispute. The arbitrator may allow for depositions and document
requests, as well as subpoenas to third parties, but other forms of discovery,
such as interrogatories and requests for admissions, are not permitted, absent
good cause. The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. The party against whom
the arbitrator shall render an award shall pay the other party’s reasonable
attorneys’ fees and other reasonable costs and expenses in connection with the
enforcement of its rights under this Agreement (including the enforcement of any
arbitration award in court), unless and to the extent the arbitrator shall
determine that under the circumstances recovery by the prevailing party of all
or a part of any such fees and costs and expenses would be unjust.


(b)    The arbitrator shall apply Virginia law to the merits of any dispute or
claim, without reference to rules of conflicts of law.


(c)    The parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgment of the powers of the arbitrator. You hereby consent to
the exclusive jurisdiction of the state and federal courts located in Virginia
for any action or proceeding arising from or relating to this Agreement or
relating to any arbitration in which the parties are participants. The
prevailing party in any court proceeding shall be awarded the party’s reasonable
attorneys’ fees and costs.


(d)    YOU HEREBY CONFIRM YOU HAVE READ AND UNDERSTAND THIS SECTION 8, WHICH
DISCUSSES ARBITRATION, AND UNDERSTAND THAT BY SIGNING THIS AGREEMENT, YOU AGREE,
EXCEPT AS PROVIDED IN SECTION 8(c), TO SUBMIT ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, UNLESS OTHERWISE REQUIRED BY LAW, AND THAT THIS ARBITRATION CLAUSE


12



--------------------------------------------------------------------------------





CONSTITUTES A WAIVER OF YOUR RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION
OF ALL DISPUTES RELATING TO ALL ASPECTS OF YOUR RELATIONSHIP WITH THE COMPANY.


9.     Miscellaneous.


(a)    Severability. If any clause or provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, then the remainder of this Agreement shall not be affected
thereby, and in lieu of each clause or provision of this Agreement which is
illegal, invalid or unenforceable, there shall be added, as part of this
Agreement, a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and as may be legal, valid
and enforceable.


(b)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to its
conflicts of law principles.


(c)    Entire Agreement; Amendments. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties. This Agreement may be amended only by an agreement signed by the
parties hereto.


(d)    Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising, in whole or in part, any right, power or privilege under
this Agreement will operate as a waiver of such right, power or privilege.


(e)    Binding Effect; Successors; Survival. This Agreement is binding upon and
shall inure to the benefit of the parties and their respective successors, heirs
and assigns, provided that no part of this Agreement is assignable by you. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Except as otherwise expressly
provided herein, upon the termination or expiration of this Agreement the
respective rights and obligations of the parties hereto shall survive such
termination or expiration to the extent necessary to carry out the intentions of
the parties set forth in this Agreement. If the Company elects not to renew this
Agreement as provided in Section 2, this Agreement will no longer govern the
terms of your employment following the Expiration Date, except for the
provisions of Section 7 which will survive the termination and expiration of
this Agreement, and your employment thereafter will be on an at-will employment
basis.


(f)    No Construction Against Any Party. This Agreement is the product of
informed negotiations between parties. If any part of this Agreement is deemed
to be unclear or ambiguous, it shall be construed as if it were drafted jointly
by all parties. The parties agree


13



--------------------------------------------------------------------------------





neither party was in a superior bargaining position regarding the substantive
terms of this Agreement.


(g)    Clawback. You agree that any incentive based compensation or award that
you receive, or have received, from the Company or any Affiliate under this
Agreement or otherwise, will be subject to clawback by the Company as may be
required by applicable law or, if applicable, any stock exchange listing
requirement and on such basis as the Board of Directors of the Company
determines.


(h)    Documents. All documents, records, tapes and other media of any kind or
description relating to the business of the Company or its Affiliates (the
“Documents”), whether or not prepared by you, shall be the sole and exclusive
property of the Company. The Documents, and any copies thereof, shall be
returned to the Company upon your termination of employment for any reason or at
such earlier time as the Board of Directors of the Company or its designees may
specify.


(i)    Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.


Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to you in connection with your termination of employment is determined
to constitute “nonqualified deferred compensation” within the meaning of Section
409A and you are determined to be a “specified employee” as defined in Section
409A(a)(2)(b)(i), then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of the date of
termination or, if sooner, the date of your death (the “Specified Employee
Payment Date”). The aggregate of any payments that would otherwise have been
paid before the Specified Employee Payment Date shall be paid to you in a lump
sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.
    


Any payment under Section 5 or 6 of this Agreement that is determined to
constitute “nonqualified deferred compensation” within the meaning of Section
409A, and that is


14



--------------------------------------------------------------------------------





subject to the Release’s becoming effective, and that would otherwise be paid in
the first 60 days after your termination date shall be paid, if at all, on such
60th day (subject to any required delay under the preceding paragraph) and any
remaining payments shall be made in accordance with their original schedule.


Payments with respect to reimbursements of expenses or in-kind benefits shall be
paid or provided in accordance with the Company’s applicable policy or benefit
plan, but in all events reimbursements shall be paid no later than the last day
of the calendar year following the calendar year in which the relevant expense
is incurred. The amount of expenses or benefits eligible for reimbursement,
payment or provision during a calendar year shall not affect the expenses or
benefits eligible for reimbursement or provision in any other calendar year.








(Signatures appear on the following page)




15



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.




AMERICAN NATIONAL BANKSHARES INC.






By:    /s/ Jeffrey V. Haley            
Jeffrey V. Haley
President and Chief Executive Officer








/s/ Jeffrey W. Farrar            
Jeffrey W. Farrar






16

